Citation Nr: 1103435	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-13 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hepatitis 
C.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a dorsal 
spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 
1970. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision of the Seattle, 
Washington, VA RO.

The issues on appeal were remanded by the Board for further 
development in November 2007.

The November 2007 Board determination also remanded the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  However, during the course of this appeal, this 
claim was granted in a March 2010 rating decision.  This decision 
was a complete grant of benefits with respect to the issue of 
service connection for PTSD.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to 
service connection for PTSD is not currently on appeal before the 
Board.

As to the remaining claims, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following 
decision addresses this question.

In June 2006, a local hearing was held before a Decision Review 
Officer at the Seattle, Washington RO.  In August 2007, a video 
conference hearing was held before the undersigned Veterans Law 
Judge at the Seattle, Washington RO.  Transcripts of these 
proceedings have been associated with the claims folder.

FINDINGS OF FACT

1.  By a RO decision dated in August 2000, the Veteran's claim 
for service connection for hepatitis C was denied on the basis 
that the service records show no diagnosis, complaint, or history 
of hepatitis.

2.  Evidence received since the August 2000 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for hepatitis C.

3.  By a RO decision dated in August 2000, the Veteran's claim 
for service connection for a cervical spine disorder was denied 
on the basis that this condition neither occurred in nor was 
caused by service.

4.  Evidence received since the August 2000 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a cervical spine disorder.

5.  By a RO decision dated in August 2000, the Veteran's claim 
for service connection for a dorsal spine disorder was denied on 
the basis that there was no record of treatment in service for a 
dorsal spine disorder, to include scoliosis.

6.  Evidence received since the August 2000 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for a dorsal spine disorder.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying the Veteran's claim 
for service connection for hepatitis C is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for hepatitis C has not been 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010). 

3.  The August 2000 rating decision denying the Veteran's claim 
for service connection for a cervical spine disorder is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for a cervical spine disorder has 
not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010). 

5.  The August 2000 rating decision denying the Veteran's claim 
for service connection for a dorsal spine disorder is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

6.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for a dorsal spine disorder has not 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

VCAA letters dated in September 2003, October 2003, April 2004, 
May 2005, August 2006, and December 2007 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was needed 
to support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the 
Veteran was informed in these letters of how appropriate 
disability ratings and effective dates were assigned. 

For purposes of evaluating the Veteran's request to reopen his 
claims for service connection for hepatitis C, a cervical spine 
disorder, and a dorsal spine disorder, the Board observes that in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
with regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to providing 
notice of the evidence and information that is necessary to 
establish entitlement to service connection, VA must first notify 
a claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in the 
context of a claim to reopen, the VCAA requires that VA must 
first review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the meaning 
of both 'new' and 'material' evidence, and also describes the 
particular type(s) of evidence necessary to substantiate any 
service connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, supra.

The December 2007 letter informed the Veteran that new and 
material evidence was needed to substantiate his claims to reopen 
and described what would constitute such new and material 
evidence.  This letter explained the bases of the prior final 
denial, and directed the Veteran to submit any new and material 
evidence relating to the fact that these claims were not incurred 
in or caused by military service.  The Board notes that this 
letter referred to an August 2004 rating decision as the most 
recent final denial of these issues, as opposed to the August 
2000 rating decision.  However, the Board finds that this error 
amounts to nothing more than a typographical error.  The Veteran 
was informed that new and material evidence was needed to 
substantiate his claims to reopen, what would constitute such new 
and material evidence, and the correct bases of the prior final 
denials on the merits.  Therefore, despite the error regarding 
the year of the most recent final denial of these claims, the 
Veteran was essentially informed of all relevant information 
relating to his claims.  As such, the Board finds that this 
letter was substantially compliant with the requirements set 
forth in Kent v. Nicholson.   See Kent, supra.  The Board finds 
no useful purpose would be served in remanding these matters for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All available 
records identified by the Veteran as relating to these claims 
have been obtained, to the extent possible.  The record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

With regard to applications to reopen previously denied claims, 
VA's responsibility to assist the Veteran extends to requesting 
evidence from any new source identified by the claimant, and if 
that evidence is not new and material, the claim is not reopened, 
and VA has no further duties to the Veteran with respect to that 
particular claim.  VA does not have a duty to provide the Veteran 
with a VA examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided to 
the claimant, new and material evidence must still be submitted 
to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2010).  As discussed above, in 
this case, the RO complied with VA's notification requirements 
and informed the Veteran of the information and evidence needed 
to substantiate his claims to reopen.  Since no new and material 
evidence has been submitted in conjunction with the recent claims 
to reopen, an examination would not be required.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have 
been incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for hepatitis 
C.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
hepatitis C.  After a review of the evidence of record, the Board 
finds that new and material evidence has not been submitted.  

The Board notes that the Veteran was denied service connection 
for hepatitis C in an August 2000 RO decision.  Rating actions 
are final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2010).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran 
was notified of the August 2000 RO decision via a September 6, 
2000, letter.  He did not file a timely appeal.  Therefore, the 
August 2000 rating decision became final.  See 38 U.S.C.A. § 7105 
(West 2002).  In order to reopen a claim which has been denied by 
a final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The basis for the August 2000 denial was that the service records 
show no diagnosis, complaint, or history of hepatitis.  At the 
time of this denial, service treatment records, statements 
submitted by the Veteran, and VA medical records were considered. 

The new evidence submitted since this denial consists of the 
Veteran's statements and hearing testimony, VA medical records, 
private medical records, personnel records, duplicate copies of 
service treatment records, and literature regarding hepatitis. 

With regard to the Veteran's lay statements and hearing testimony 
asserting that he contracted hepatitis C during his active duty 
service, the Board finds that these statements are duplicative of 
evidence previously submitted, as the Veteran has previously 
asserted that he has hepatitis C as a result of his active duty 
service.  The Board does recognize that the Veteran indicated in 
a July 2000 VA examination report that he believed he could have 
contracted hepatitis C during service from leeches, but more 
recently asserted in an October 2003 questionnaire that he 
contracted hepatitis C from sharing razors for shaving while in 
service.  In his October 2004 NOD, the Veteran also asserted that 
he could have contracted hepatitis C at the same time he 
contracted gonorrhea in service.  The Veteran also indicated at 
the June 2006 local hearing that he cut his finger in service and 
received stitches.  

However, to the extent that the specific underlying etiologies 
put forth by the Veteran are new, the Board finds that his 
assertions are essentially the same for purposes of reopening a 
claim in that they are beyond his competence as a lay person.  In 
this regard, while the Board is cognizant that, in some 
circumstances, lay evidence can constitute new and material 
evidence so as to warrant reopening of a claim, the Board finds 
that the Veteran's assertions regarding the possible etiology of 
his current hepatitis C are clearly beyond his competence as a 
lay person.  The Veteran as a lay person has not been shown to be 
capable of making medical conclusions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  Thus, the Veteran's statements and testimony do not 
raise a reasonable possibility of substantiating the claim, as 
they are speculative and beyond the Veteran's expertise as a lay 
person.  Therefore, they are not deemed to be new and material 
evidence.

With regard to the newly submitted VA and private medical 
records, the Board notes that these records reflect that the 
Veteran has a diagnosis of hepatitis C.  However, there remains 
no indication in the Veteran's newly submitted medical records 
that he has a current diagnosis of hepatitis C that a competent 
health care provider has related to his active duty service, or 
that he has hepatitis C that first manifested during service.  
Thus, while this evidence is new, it is not deemed to be material 
in that it does not relate to an unestablished fact necessary to 
substantiate the claim, specifically that the Veteran's hepatitis 
C began during his service.  Therefore, no reasonable possibility 
of substantiating the claim has been shown and these records will 
not be considered new and material for the purpose of reopening 
this claim.

With regard to the newly submitted personnel records, the Board 
notes that these records are not relevant or pertinent to the 
Veteran's claim for service connection for hepatitis C.  Thus, 
while this evidence is new, it is not deemed to be material in 
that it does not relate to an unestablished fact necessary to 
substantiate the claim, specifically that the Veteran's service 
records show no diagnosis, complaint, or history of hepatitis.  
Therefore, no reasonable possibility of substantiating the claim 
has been shown and these records will not be considered new and 
material for the purpose of reopening this claim.

With regard to the copies of service treatment records submitted 
by the Veteran, the Board notes that these records are 
duplicative of service treatment records already associated with 
the claims file.  Therefore, this evidence cannot be considered 
new in that it duplicates evidence that has already been 
considered by the RO in the previous final decision.  Thus, these 
records are considered cumulative or redundant and will not be 
considered new and material for the purpose of reopening this 
claim.

With regard to the newly submitted literature regarding 
hepatitis, the Board finds that these texts are generic and do 
not address the facts in this particular Veteran's own case. 
Thus, while this evidence is new, it does not bear directly and 
substantially upon the specific matter under consideration and by 
itself or in connection with evidence previously assembled is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. Therefore, this literature will 
not be considered new and material for the purpose of reopening 
this claim.

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt doctrine 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2. Whether new and material evidence has been submitted to reopen 
claims of entitlement to service connection for a cervical spine 
disorder and a dorsal spine disorder.

The issues for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claims of entitlement to service connection for a 
cervical spine disorder and a dorsal spine disorder.  After a 
review of the evidence of record, the Board finds that new and 
material evidence has not been submitted with regard to either 
claim.  

The Board notes that the Veteran was denied service connection 
for a cervical spine disorder and a dorsal spine disorder in an 
August 2000 RO decision.  The Veteran was notified of the August 
2000 RO decision via a September 6, 2000, letter.  He did not 
file a timely appeal.  Therefore, the August 2000 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. § 
5108 (West 2002).  

The bases for the August 2000 denial was that the Veteran's 
cervical spine disorder was neither occurred in nor caused by 
service and there was no evidence of treatment in service for 
dorsal spine disorder, to include scoliosis.  At the time of this 
denial, service treatment records, statements submitted by the 
Veteran, and VA medical records were considered.

The new evidence submitted since this denial consists of the 
Veteran's statements and hearing testimony, VA medical records, 
private medical records, personnel records, and duplicate copies 
of service treatment records. 

With regard to the Veteran's lay statements and hearing testimony 
asserting that he injured his cervical spine and his dorsal spine 
in service, the Board finds that these statements are duplicative 
of evidence previously submitted, as the Veteran has previously 
asserted that he has a cervical spine disability and a dorsal 
spine disability as a result of his active duty service.  As 
such, this evidence cannot be considered new in that it 
essentially duplicates evidence that has already been considered 
by the RO in the previous final decision.  Thus, the Veteran's 
statements and testimony are not deemed to be new and material 
evidence as they do not raise a reasonable possibility of 
substantiating the claims.

With regard to the newly submitted medical records, the Board 
notes that these records reflect that the Veteran has complained 
of neck and back pain and has been diagnosed with mild to 
moderate spondylosis involving the mid and lower lumbar spine and 
lumbar degenerative disc disease.  In particular, the Veteran 
complained in a July 2006 VA treatment record of chronic mid and 
lower back pain due to scoliosis, as well as chronic neck pain.  
The Veteran complained of a history of a back injury in the army.  
However, the Board notes that the history reported by the Veteran 
in this instance is similar to the lay history he reported prior 
to the last final denial.  There remains no indication in the 
Veteran's newly submitted medical records that he has a current 
diagnosis of cervical or a dorsal spine disorder that began 
during his active duty service or that a competent health care 
provider has related these disabilities to his active duty 
service.  Thus, while this evidence is new, it is not deemed to 
be material in that it does not relate to an unestablished fact 
necessary to substantiate the claims.  Therefore, no reasonable 
possibility of substantiating these claims has been shown and 
these records will not be considered new and material for the 
purpose of reopening these claims.

With regard to the newly submitted personnel records, the Board 
notes that these records are not relevant or pertinent to the 
Veteran's claims for service connection for a cervical spine 
disorder or a dorsal spine disorder.  Thus, while this evidence 
is new, it is not deemed to be material in that it does not 
relate to an unestablished fact necessary to substantiate the 
claims, specifically that the Veteran was treated for a dorsal 
spine disorder or scoliosis in service or that his cervical spine 
disorder occurred in or was caused by service.  Therefore, no 
reasonable possibility of substantiating the claims has been 
shown and these records will not be considered new and material 
for the purpose of reopening these claims.

With regard to the copies of service treatment records submitted 
by the Veteran, the Board notes that these records are 
duplicative of service treatment records already associated with 
the claims file.  Therefore, this evidence cannot be considered 
new in that it duplicates evidence that has already been 
considered by the RO in the previous final decision.  Thus, these 
records are considered cumulative or redundant and will not be 
considered new and material for the purpose of reopening these 
claims.

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claims.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claims, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 
467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

As new and material evidence has not been received regarding the 
claim of entitlement to service connection for hepatitis C, the 
Veteran's claim is not reopened, and the appeal is denied.

As new and material evidence has not been received regarding the 
claim of entitlement to service connection for a cervical spine 
disorder, the Veteran's claim is not reopened, and the appeal is 
denied.

As new and material evidence has not been received regarding the 
claim of entitlement to service connection for a dorsal spine 
disorder, the Veteran's claim is not reopened, and the appeal is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


